DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/JP2018/043704 11/28/2018, which claims priority to JAPAN 2017-231449 12/01/2017.

 Status of Claims and Election/Restrictions
	Claims 1 and 5-13 are pending and under examination. 
Applicant’s election without traverse of Group II in the reply filed on Dec 30, 2020 is acknowledged. Claims 1 and 5-12, formerly directed to non-elected Group I, have been amended to depend from claim 13 of elected Group II. 
The elected species are (1) a compound of Formula I wherein R1 and R2 are each hydrogen as the compound species and (2) a formulation comprising sodium ferrous citrate and the elected compound of Formula I wherein R1 and R2 are each hydrogen, as the formulation species, aka 5-ALA, 5-aminolevulinic acid

    PNG
    media_image1.png
    171
    404
    media_image1.png
    Greyscale


Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.


Information Disclosure Statement
The information disclosure statement (IDS)(s) submitted on Oct 19, 2020, June 23, 2020 and June 1, 2020 was/were filed before  the mailing date of the Restriction Requirement on Nov 4, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is directed to a method for enhancing antitumor effect of an immune checkpoint inhibitor, the method comprising 
administering a compound of Formula (I): wherein the immune checkpoint inhibitor is an anti-PD-L1 antibody or anti-PD-1 antibody. 

More specifically, Claim 13, and all dependent claims, are indefinite for failing to distinctly claim the invention, where the preamble of claim 13 recites a method for enhancing antitumor effect of an immune checkpoint inhibitor. 
While the body of the claim recites an active step of the method, administering a compound of formula (I), the body of the claim does NOT recite the administration of the immune checkpoint inhibitor itself, as necessitated by the claim’s preamble.
The body of the claim is not commensurate with the preamble as the immune checkpoint inhibitor is not administered in an active step of the claimed method (leading to uncertainty if it is required or not). 
The actual administration of the checkpoint inhibitor is not recited until claim 5.  With the exception of claim 5, the rejected claims contradict the Applicant’s working examples of the specification, where the examples require the administration of the immune checkpoint inhibitor, (see Examples 1 and 2, Figures 1-4, where anti-PD-L1 antibody or anti-PD-1 antibody, were administered to the mouse subjects with tumors).
Amendment of claim 13 to recite an active step of administering an immune checkpoint inhibitor to a subject will overcome this rejection.

Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The present invention’s Claim 13 is directed towards a method for enhancing antitumor effect of an immune checkpoint inhibitor, the method comprising 
	administering a compound of Formula (I): [Chemical Formula I],

    PNG
    media_image2.png
    71
    652
    media_image2.png
    Greyscale

	such as 5-aminolevulinic acid (ALA) as elected, where R1 and R2 are hydrogen
	wherein R1 is a hydrogen atom or an acyl group, and 
	R2 is a hydrogen atom, a linear or branched alkyl group, a cycloalkyl group, an aryl group, or an aralkyl group or a salt or an ester thereof and
	wherein the immune checkpoint inhibitor is an anti-PD-LI antibody or an anti-PD-I, thereby enhancing antitumor effect of the immune checkpoint inhibitor. 
	Applicant has provided evidence to support the enablement of its invention, Examples 1-2 (a combination of ALA, PD-L1 or PD-1 antibody with or without SFC 
	Further claims 8-11 broadly directed to any metal containing compound, which as noted below, are not supported by Examples 1-2 directed to a combination of ALA, the immune checkpoint inhibitors and sodium ferrous citrate (SFC). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The standard for determining whether the specification meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention undue or unreasonable. 
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation. The focus is on 'undue' rather than on 'experimentation' (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)). 
In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)). 
Determining whether claims are sufficiently enabled by the specification is based on underlying findings of fact. In re Vaeck, 947 F.2d 488, at 495,20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).  
The Breadth of the Claims 
	The claims are overly broad because the claims are directed to not only enabled compound ALA, (where R1 and R2 are hydrogen), but also the broad class of compounds of formula I (salts or esters), 

    PNG
    media_image2.png
    71
    652
    media_image2.png
    Greyscale

where R1 includes any acyl group and R2 is any linear/branched alkyl, cycloalkyl, aryl, or aralkyl.
	As noted above, Examples 1 and 2 provide support for a single compound of formula I (ALA) but not the full scope of formula I as presently claimed.
	Further claims 8-11 broadly directed to any metal containing compound, which as noted below, are not supported by Examples 1-2 directed to a combination of ALA, the immune checkpoint inhibitors and sodium ferrous citrate (SFC).


The Nature of the Invention, and the Level of One of Ordinary Skill 
	The present invention discloses that a single embodiment of formula I, ALA and a single embodiment of metal (sodium ferrous citrate, SFC) is enabled for the enhanced treatment of tumors in combination PD-1 or PD-L1 antibody versus PD-1 or PD-L1 antibody monotherapy.  Those of skill in the art understand and practice science related to pharmacology, medicinal chemistry, clinical therapeutics, immunotherapy, and oncology, to name a few.  The level of one of ordinary skill in the art is considered high, despite the many challenges facing oncologists and oncology researchers in treating cancer.
The Amount of Guidance, and the Existence of Working Examples
	In the Summary of the Invention/Problems to be Solved by the Invention, the object of the present invention is to provide a pharmaceutical composition for enhancing the antitumor effect by immune checkpoint inhibitors such as an anti-PD-1 antibody or an anti-PD-L1 antibody, see paragraph 12.
Applicant has provided working examples 1 and 2 to demonstrate evidence of its claimed invention to tumors. More specifically: Examples 1-2 (a combination of ALA, PD-L1 or PD-1 antibody with or without SFC (sodium ferrous citrate), demonstrating enhanced antitumor effect versus antibody monotherapy). See paragraphs 74-75 and Figures 1-4.

    PNG
    media_image3.png
    596
    746
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    535
    733
    media_image4.png
    Greyscale
	Applicant has provided evidence of ALA (where R1 and R2 are hydrogen), PD-1/PD-L1 antibody with or without SFC combinations are more effective than PD-1/PD-L1 antibody monotherapy to treat tumors. 
However, it is pointed out that this evidence is specifically limited to compounds of formula I such as ALA, i.e. where R1 and R2 are hydrogen.
Despite the evidence of Examples 1 and 2, Figures 1-4 to enable the claimed invention, applicant has not provided evidence where its claimed method would be more effective against tumors (than antibody monotherapy) with all compounds of formula I in combination with PD-1/PD-L1 antibody with or without SFC.
any metal containing compound, which as noted below, are not supported by Examples 1-2 directed to a combination of ALA, the immune checkpoint inhibitors and sodium ferrous citrate (SFC).
The State of the Prior Art and Level of Predictability in the Art
	The present invention discloses that a single embodiment of formula I, ALA and a single embodiment of metal (sodium ferrous citrate, SFC) is enabled for the enhanced treatment of tumors in combination PD-1 or PD-L1 antibody versus PD-1 or PD-L1 antibody monotherapy.  Those of skill in the art understand and practice science related to pharmacology, medicinal chemistry, clinical therapeutics, immunotherapy, and oncology, to name a few. Accordingly, those of skill in the art have a firm understanding of the inter-relationship between each of the disciplines and the functional and physical limitations of the claimed invention, and is pertinent in determining the level of skill in the art.
	While the invention broadly claims a copy of compounds of formula I, with broad disclosure of R1 and R2, where as it has only provided experimental evidence regarding ALA (where R1 and R2 are hydrogen), it is noted that even among esters and variants of a single species of a compound of formula I, such as ALA (see Berger), such variants demonstrate variable activity so as to preclude a finding that a single species of a compound of formula I, enables the full scope of formula I as present claimed. 
	Berger et al. (J. Med. Chem. 2000, 43, 25, 4738–4746) discloses a study of improving cell selectivity of ALA and its derivatives, where it describes the synthesis, characterization, and evaluation in cell culture of these new ALA derivatives, see page 4738, column 2. More specifically, Berger teaches ALA-PEG-esters appeared to be a 
Applicant has broadly claimed compounds of formula I for its claimed method of administering a combination to treat tumors, where the combination antibody therapy with ALA is more effective than antibody monotherapy. However, Applicant has not provided reasonable scientific disclosure to help guide those wishing to practice the claimed invention as broadly as recited in claim 13 with regard to formula I. Further, claims 8-11 are directed to any metal, or ferrous metal, far broader than sodium ferrous citrate as per Examples 1-2.
The Quantity of Experimentation
	Based on the broad manner in which applicant has claimed compounds of formula I and any metal containing compound, the amount of non-routine experimentation required would be high.  It is conceded applicant has provided specific experimental examples with regard to ALA in combination with or without SFC (metal) and PD-1/PD-L1 antibodies. However, in order to enable the invention as broadly as claimed, one of ordinary skill in the art would have to resort to undue experimentation.  

Conclusion
In summary, no claims are allowed. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699